Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 18-19 are objected to because of the following informalities: This claim appears to be in an independent form. However, this claim contains the dependency “according to claim 1” and “according to claim 18” and the claim language does not conform to the U.S. Patent Practice.  Examiner recommends amending this claim to incorporate all of the limitations of claim 1 into claims 18, and 19 respectively. Appropriate correction is required.
Claims 1 and 18-19 are objected to because of the following informalities: These claims recite the limitations “and is configured to control connection between.” It is not clear which element controls the connection between the node and terminal.  
Claims 1 and 18-19 are objected to because of the following informalities: These claims recite the limitations “the bias voltage terminal is configured to input a bias voltage signal.” It is not clear how/where it is inputted into/from/by.
Claims 1 and 18-19 are objected to because of the following informalities: These claims recite the limitations “and is configured to control connection between.” It is not clear which element controls the connection between the node and terminal.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ha (U.S. Patent Pub. No. 2008/0106316) in view of Zhu et al. (U.S. Patent Pub. No. 2018/0130543).
	Regarding claim 1, Ha teaches a shift register unit (Ha: para 0033-0051 and Figs. 3-4), comprising a bias control circuit (Ha: para 0033-0051 and Figs. 3-4), wherein the bias control circuit is electrically connected to a pull-down node (Ha: para 0033-0051 and Figs. 3-4), a control clock signal terminal, and a bias voltage terminal, respectively (Ha: para 0033-0051 and Figs. 3-4), and is configured to control connection between the pull-down node and the bias voltage terminal under the control of a control clock signal provided by the control clock signal terminal (Ha: para 0033-0051 and Figs. 3-4).
	However, Ha does not explicitly teach the bias voltage terminal is configured to input a bias voltage signal. Zhu teaches the bias voltage terminal is configured to input a bias voltage signal (Zhu: para 0040, 0041 and abstract).

Regarding claims 18-19, these claims are similarly rejected based on the same rationale as claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Zhu in further view of Hsu et al. (U.S. Patent Pub. No. 2010/0309191).
Regarding claim 2, the combination does not explicitly teach wherein the bias control circuit comprises a bias control transistor, a control electrode of the bias control transistor is electrically connected to the control clock signal terminal, a first electrode of the bias control transistor is electrically connected to the pull-down node, and a second electrode of the bias control transistor is electrically connected to the bias voltage terminal.  Hsu teaches wherein the bias control circuit comprises a bias control transistor, a control electrode of the bias control transistor is electrically connected to the control clock signal terminal (Hsu: para 0009-0010, and 0027-0035), a first electrode of the bias control transistor is electrically connected to the pull-down node (Hsu: para 0009-0010, and 0027-0035), and a second electrode of the bias control transistor is electrically connected to the bias voltage terminal (Hsu: para 0009-0010, and 0027-0035).
They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Zhu in further view of Hsu in further view of Lee et al. (U.S. Patent Pub. No. 2008/0266477).
Regarding claim 6, the combination does not explicitly teach carry signal pull-down circuit, wherein the carry signal pull-down circuit is electrically connected to the pull-down node, a carry signal output terminal, and the third voltage terminal, respectively, and is configured to control connection between the carry signal output terminal and the third voltage terminal under the control of the potential of the pull-down node.  Lee teaches carry signal pull-down circuit (Lee: para 0025-0035 and abstract), wherein the carry signal pull-down circuit is electrically connected to the pull-down node, a carry signal output terminal, and the third voltage terminal, respectively (Lee: para 0025-0035 and abstract), and is configured to control connection between the carry signal output terminal and the third voltage terminal under the control of the potential of the pull-down node (Lee: para 0025-0035 and abstract). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ha in view of the teachings of Lee so as to achieve the same predictable result of a display device.
Regarding claim 7, the combination teaches a carry signal pull-down circuit, wherein the carry signal pull-down circuit is electrically connected to the pull-down node, . 

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ha in view of Zhu in further view of Moon et al. (U.S. Patent Pub. No. 2003/0231735).
Regarding claim 13, the combination does not explicitly teach a pull-up node control circuit and a gate driving output circuit, wherein the pull-up node control circuit is configured to control the potential of the pull-up node; the gate driving output circuit is configured to control the gate driving signal outputted by the gate driving signal output terminal under the control of the potential of the pull-up node. Moon teaches a pull-up node control circuit and a gate driving output circuit (Moon: para 0018-0035, abstract, and claims 6 and 16), wherein the pull-up node control circuit is configured to control the potential of the pull-up node (Moon: para 0018-0035, abstract, and claims 6 and 16); the gate driving output circuit is configured to control the gate driving signal outputted by the gate driving signal output terminal under the control of the potential of the pull-up node (Moon: para 0018-0035, abstract, and claims 6 and 16). They are analogous art because they deal with the same field of invention of a display device.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ha in view of the teachings of Moon so as to achieve the same predictable result of a display device.

Allowable Subject Matter
Claims 3, 4, 5, 8, 9, 10, 11, 12, 14, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome the objections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEJOON AHN whose telephone number is (571)272-9528.  The examiner can normally be reached on 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEJOON AHN/Examiner, Art Unit 2628